


EXHIBIT 10.1










AMENDED AND RESTATED
INVESTORS' AGREEMENT


among


CHENIERE ENERGY, INC.,


CHENIERE COMMON UNITS HOLDING, LLC


and


SCORPION CAPITAL PARTNERS LP












Dated as of September 13, 2011











--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
 
Page
1
Definitions
 
 
1


 
 
 
 
 
2
Legends; Securities Law Compliance
 
 
5


 
 
 
 
 
3
Registration Rights
 
 
6


 
 
 
 
 
4
Exchange Rights
 
 
12


 
 
 
 
 
5
Miscellaneous
 
 
21










i

--------------------------------------------------------------------------------






AMENDED AND RESTATED INVESTORS' AGREEMENT
Amended and Restated Investors' Agreement, dated as of September __, 2011 (this
“Agreement”), by and among Cheniere Energy, Inc., a Delaware corporation
(including successors, the “Company”), Cheniere Common Units Holding, LLC, a
Delaware limited liability company (the “Borrower”) and Scorpion Capital
Partners LP.
W I T N E S S E T H:
Whereas, the Company and the Investor entered into that certain Credit
Agreement, dated as of August 15, 2008 among Cheniere Common Units Holding, LLC,
as Borrower, the Loan Parties signatory thereto, including the Company, the
Lenders party thereto and The Bank of New York Mellon, as Administrative Agent
and Collateral Agent (as amended from time to time, the “Credit Agreement”);
Whereas, the parties hereto entered into that certain Investors' Agreement,
dated as of August 15, 2008, which was amended by the First Amendment to
Investors' Agreement, dated as of November 11, 2008, and the Second Amendment to
Investors' Agreement, dated as of December 9, 2010 (the “Original Agreement”).
Whereas, pursuant to the Ninth Amendment to the Credit Agreement, the
Exchangeable Portion of Loans under the Credit Agreement is exchangeable into
shares of Common Stock as provided in this Agreement;
Whereas, pursuant to the Ninth Amendment to the Credit Agreement, the
Exchangeable Portion of Loans under the Credit Agreement may be exchanged for
shares of Common Stock at any time; and
Whereas, it is a condition to the effectiveness of the Ninth Amendment to the
Credit Agreement that the parties amend and restate the Original Agreement as
provided herein.
Now, Therefore, in consideration of the mutual covenants and obligations set
forth in this Agreement, and intending to be legally bound, the parties agree as
follows:
1
Definitions

1.1
Definitions of Certain Terms

For purposes of this Agreement, the following terms have the indicated meanings:
“Affiliate” has the meaning set forth in the Credit Agreement.
“Agreement” is defined in the preamble to this Agreement.
“AMEX” has the meaning set forth in the Credit Agreement.
“Applicable Exchange Rate” shall mean the Exchange Rate in effect at any given
time.
“Board” means the board of directors of the Company.

1

--------------------------------------------------------------------------------




“Borrower” is defined in the preamble to this Agreement.
“Borrowings” has the meaning set forth in the Credit Agreement.
“Business Day” has the meaning set forth in the Credit Agreement.
“Bylaws” means the Amended and Restated Bylaws of the Company, as amended from
time-to-time, or similar governing document (or any similar governing document
of any successor).
“Certificate of Incorporation” means the Restated Certificate of Incorporation,
as amended, of the Company, as amended from time-to-time (or any similar
governing document of any successor).
“Closing Date” has the meaning set forth in the Credit Agreement.
“Common Stock” has the meaning set forth in the Credit Agreement.
“Company” is defined in the preamble to this Agreement.
“Control” has the meaning set forth in the Credit Agreement.
“Convertible Loans” has the meaning set forth in the Credit Agreement.
“Credit Agreement” is defined in the preamble to this Agreement.
“Current Market Price” shall mean, on any date, the average of the Daily VWAP
per share of the Common Stock on each of the five (5) consecutive Trading Days
preceding the earlier of the day before the date in question and the day before
the Ex-Date with respect to the issuance or distribution giving rise to an
adjustment to the Exchange Rate pursuant to Section 4.6.1.3.
“Daily VWAP” of the Common Stock means, for any VWAP Trading Day, the per share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page HOLX.Q <equity> AQR (or any equivalent successor page) in respect
of the period from 9:30 a.m. to 4:00 p.m., New York City time, on such VWAP
Trading Day, or if such volume-weighted average price is unavailable, the market
value of one share of Common Stock on such VWAP Trading Day using a
volume-weighted method as determined by a nationally recognized independent
investment banking firm retained for this purpose by the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
in each case as in effect from time to time.
“Exchange Date” has the meaning set forth in the Credit Agreement.
“Exchange Notice” has the meaning set forth in the Credit Agreement.

2

--------------------------------------------------------------------------------




“Exchange Rate” shall mean initially, one share of Common Stock per $5.00
principal amount of the Exchangeable Portion of Loans, subject to adjustment as
set forth herein. For the avoidance doubt, any increase or decrease to the
Exchange Rate provided for in this Agreement shall be made to the number of
shares provided in the immediately preceding sentence.
“Exchangeable Portion” shall mean the outstanding principal amount of the Loans
less any portion thereof that is attributable to Permitted Accrued Interest.
“Ex-Date” shall mean, when used with respect to any issuance or distribution,
the earlier of (i) the first date on which the Common Stock or other securities
trade without the right to receive the issuance or distribution giving rise to
an adjustment to the Exchange Rate pursuant to Section 4.6.1.1 or (ii) the
effective date of the issuance or distribution giving rise to an adjustment to
the Exchange Rate pursuant to Section 4.6.1.1.
“Governmental Authority” has the meaning set forth in the Credit Agreement.
“Holder” means any Person holding Registrable Securities related to the Credit
Agreement.
“Holders' Counsel” is defined in Section 3.4.2.
“HSR Act” is defined in Section 4.1.1
“Investor” means each holder of a Convertible Loan (as defined in the Credit
Agreement).
“Joinder” means a joinder agreement in the form attached as Exhibit A.
“Lender” means each Convertible Lender, as defined in the Credit Agreement.
“Liquidation Transaction” shall mean a transaction, event, or occurrence in
which the Company voluntarily or involuntarily liquidates, dissolves or winds
up.
“Loans” has the meaning set forth in the Credit Agreement.
“Maturity Date” has the meaning set forth in the Credit Agreement.
“Notice” is defined in Section 5.1.1.
“Officer's Certificate” has the meaning set forth in the Credit Agreement.
“Other Taxes” has the meaning set forth in the Credit Agreement.
“Permitted Accrued Interest” has the meaning set forth in the Credit Agreement.
“Person” has the meaning set forth in the Credit Agreement.
“Register” has the meaning set forth in the Credit Agreement.

3

--------------------------------------------------------------------------------




“Registrable Securities” means any and all shares of Common Stock issued or
issuable pursuant to the exchange of the Convertible Loans; provided that, the
Common Stock shall cease to be Registrable Securities when a registration
statement covering such Common Stock has been declared effective under the
Securities Act by the SEC and such Common Stock has been disposed of pursuant to
such effective registration statement.
“Registration Expenses” is defined in Section 3.4.1.
“Registration Statement” means the prospectus and other documents filed with the
SEC to effect a registration under the Securities Act.
“Required Conversion Price” has the meaning set forth in the Credit Agreement.
“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal United States national or regional securities exchange or market on
which the Common Stock is listed or admitted for trading or, if the Common Stock
is not listed or admitted for trading on any exchange or market, a Business Day.
“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, in each
case as in effect from time to time.
“Settlement Notice Period” is defined in Section 4.11.
“Short-Form Registration Statement” is defined in Section 3.1.
“Subsidiary” or “Subsidiaries” has the meaning set forth in the Credit
Agreement.
“Tax” has the meaning set forth in the Credit Agreement.
“Trading Day” means a day during which (i) trading in the Common Stock generally
occurs and (ii) there is no VWAP Market Disruption Event.
“Transfer” means any transfer, sale, assignment, donation, option, pledge, lien,
hypothecation or other disposition or encumbrance, whether directly or
indirectly, by operation of law or otherwise, or any agreement to do any of the
foregoing.
“VWAP Market Disruption Event” means (i) a failure by the principal U.S.
national or regional securities exchange or market on which the Common Stock is
listed or admitted to trading to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m. on any Scheduled
Trading Day for the Common Stock for an aggregate one half-hour period of any
suspension or limitation imposed on trading, by reason of movements in price
exceeding limits imposed by the stock exchange or otherwise, in the Common Stock
or in any options contracts or futures contracts relating to the Common Stock.

4

--------------------------------------------------------------------------------




“VWAP Trading Day” means a day during which (i) trading in the Common Stock
generally occurs during the regular trading session on the principal U.S.
national or regional securities exchange or market on which the Common Stock is
listed or admitted for trading and (ii) there is no VWAP Market Disruption
Event. If the Common Stock is not so listed or traded, then VWAP Trading Day
means a Business Day.
1.2
Headings; Table of Contents

Headings and table of contents should be ignored in construing this Agreement.
1.3
Singular, Plural, Gender

In this Agreement, unless the context otherwise requires, references to one
gender include all genders and references to the singular include the plural and
vice versa.
1.4
Interpretation

In this Agreement, unless the context otherwise requires, any reference to
“including” or “in particular” shall be illustrative only and without
limitation. For purposes of this Agreement, any action to be taken by the
holders of a majority of the Registrable Securities, shall, if no Registrable
Securities are outstanding shall be taken by the Lenders holding a majority in
principal amount of the Exchangeable Portion of the Loans, and if both the
Exchangeable Portion and Registrable Securities are outstanding, by a majority
in principal amount of Lenders and in number of shares of Registrable
Securities, acting together.
2
Legends; Securities Law Compliance

2.1
Each certificate representing Common Stock that is restricted stock as defined
in Rule 144 under the Securities Act shall bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
UNLESS (i) SUCH DISPOSITION IS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN EXEMPTION THEREFROM AND
(ii) SUCH DISPOSITION IS PURSUANT TO REGISTRATION UNDER ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION THEREFROM.”

















5

--------------------------------------------------------------------------------






2.2
Certificates representing Common Stock shall bear any other legends required by
applicable state law. When any Common Stock has been registered under the
Securities Act, and such Common Stock has been sold pursuant to such
registration or pursuant to Rule 144 under the Securities Act or is eligible to
be sold pursuant to such Rule without volume limitations or other restrictions,
the holder of such Common Stock shall be entitled to exchange the certificate
representing such Common Stock for a certificate not bearing the legend required
by Section 2.1.

2.3
Each Person who acquires Loans shall (a) if acquired in a private transaction be
required to execute the Joinder or (b) if acquired in a public transaction be
deemed to have executed the Joinder.



3
Registration Rights

3.1
Shelf Registration



The Company will use its commercially reasonable efforts to qualify for
registration on and to, file, a registration statement on Form S-3 or any
comparable or successor form or forms or any similar short-form registration
(“Short-Form Registration Statement”), and such Short-Form Registration
Statement will be a “shelf” registration statement providing for the
registration, and the sale on a continuous or delayed basis, of the Registrable
Securities pursuant to Rule 415 under the Securities Act as provided in Section
3.3.1. Upon filing a Short-Form Registration Statement, the Company will, if
applicable, use its commercially reasonable efforts to (i) cause such Short-Form
Registration Statement to be declared effective, and (ii) keep such Short-Form
Registration Statement effective with the SEC at all times. Any Short-Form
Registration Statement shall be re-filed upon its expiration, and the Company
shall cooperate in any shelf take-down by amending or supplementing the
prospectus statement related to such Short-Form Registration Statement as may be
reasonably requested by a Holder or as otherwise required; provided that, no
Holder may be permitted to sell under such “shelf” registration statement during
such times as the trading window is not open for Company's Board in accordance
with the Company's policies.
3.2
Restrictions on Registrations and Take-downs



If the filing, initial effectiveness or continued use of a Registration
Statement would require the Company to make a public disclosure of material
non-public information, which disclosure in the good faith judgment of the Board
(i) would be required to be made in any Registration Statement so that such
Registration Statement would not be materially misleading, (ii) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such Registration Statement, and (iii) could (A) reasonably be expected
to adversely affect the Company or its business if made at such time, or
(B) reasonably be excepted to interfere with the Company's ability to effect a
planned or proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction or (C) otherwise require premature
disclosure of material information that the Company has a bona fide business
purpose for preserving as

6

--------------------------------------------------------------------------------




confidential, then the Company may, upon giving prompt written notice of such
determination of the Board to the participants in such registration (each of
whom hereby agrees to maintain the confidentiality of all information disclosed
to such participants, provided that, the Company shall not be required to
disclose the nature of the delay or other confidential information), delay the
filing or initial effectiveness of, or suspend use of, such Registration
Statement; provided that, the Company shall not be permitted to do so (x) for
more than sixty (60) days for a given occurrence of such a circumstance,
(y) more than two (2) times during any twelve-month period or (z) in connection
with any registration effected pursuant to Section 2.08 of the Credit Agreement.
In the event the Company exercises its rights under the preceding sentence, the
Holders agree to suspend, promptly upon their receipt of the notice referred to
above, their use of any prospectus or prospectus supplement relating to such
registration in connection with any sale or offer to sell Registrable
Securities. The Company will pay all Registration Expenses incurred in
connection with any such aborted registration or prospectus or prospectus
supplement. The Registrable Securities covered by any registration pursuant to
Section 3.1 shall not be distributed by means of an underwritten offering.
3.3
Registration Procedures



Subject to Section 3.2, whenever any Registrable Securities are to be registered
pursuant to Section 3.1 of this Agreement, the Company will use its commercially
reasonable efforts to effect the registration and sale of such Registrable
Securities as soon as reasonably practicable in accordance with the intended
method of disposition thereof and pursuant thereto. The Company shall:
3.3.1
With respect to a registration pursuant to Section 3.1, prepare and file, within
forty-five (45) days of receipt of written notice from a majority of the
Holders, with the SEC a Registration Statement with respect to such Registrable
Securities, make all required filings with the Financial Industry Regulatory
Authority and thereafter use its commercially reasonable efforts to cause such
Registration Statement to become effective as soon as reasonably practicable and
to remain effective as provided herein; provided that, before filing a
Registration Statement or any amendments or supplements thereto, the Company
will, at the Company's expense, furnish or otherwise make available to the
Holders' Counsel copies of all such documents proposed to be filed and such
other documents reasonably requested by such counsel, which documents will be
subject to the review and reasonable comment of such counsel at the Company's
expense, including any comment letter from the SEC with respect to such filing
or the documents incorporated by reference therein, and if requested by such
counsel, provide such counsel reasonable opportunity to participate in the
preparation of such Registration Statement and such other opportunities to
conduct a reasonable investigation within the meaning of the Securities Act,
including reasonable access to the Company's financial books and records,
officers, accountants and other advisors;


7

--------------------------------------------------------------------------------






3.3.2
Prepare and file with the SEC such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (i) not less than if such Registration
Statement relates to an underwritten offering, such period as, based upon the
opinion of counsel for the underwriters, a prospectus is required by law to be
delivered in connection with sales of Registrable Securities by an underwriter
or dealer or such shorter period as will terminate when all of the securities
covered by such Registration Statement have been disposed of in accordance with
the intended methods of disposition by the seller or sellers thereof set forth
in such Registration Statement (but in any event not before the expiration of
any longer period required under the Securities Act) or (ii) continuously in the
case of shelf registration statements and any shelf registration statement shall
be re-filed upon its expiration (or in each case, such shorter period ending on
the date that the securities covered by such shelf registration statement cease
to constitute Registrable Securities), and cause the related prospectus to be
supplemented by any prospectus supplement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of the
securities covered by such Registration Statement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act;

3.3.3
Furnish to each participating Holder such number of copies, without charge, of
such Registration Statement, each amendment and supplement thereto, including
each preliminary prospectus, final prospectus, any other prospectus (including
any prospectus filed under Rule 424, Rule 430A or Rule 430B of the Securities
Act and any “issuer free writing prospectus” as such term is defined under Rule
433 promulgated under the Securities Act), all exhibits and other documents
filed therewith and such other documents as such Holder or such managing
underwriter may reasonably request including in order to facilitate the
disposition of the Registrable Securities owned by such Holder, and upon request
a copy of any and all transmittal letters or other correspondence to or received
from, the SEC or any other Governmental Authority relating to such offer;

3.3.4
Use commercially reasonable efforts to register or qualify (or exempt from
registration or qualification) such Registrable Securities, and keep such
registration or qualification (or exemption therefrom) effective, under such
other securities or blue sky laws of such United States jurisdictions as any
participating Holder reasonably requests and do any and all other acts and
things that may be reasonably necessary or reasonably advisable to enable such
Holder to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such Holder (provided that, the Company will not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction);


8

--------------------------------------------------------------------------------






3.3.5
Notify each participating Holder and the Holders' Counsel, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, upon discovery that, or upon the discovery of the happening of any event
that makes any statement made in the Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such Registration Statement, prospectus or documents and, as soon as
reasonably practicable (but subject to the delay provisions of Section 3.2),
prepare and furnish to such Holder a reasonable number of copies of a supplement
or amendment to such prospectus so that, in the case of the Registration
Statement, it will not contain any untrue statement of material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, not misleading, and that in the case of any prospectus, it
will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statement therein, in light of the
circumstances in which they were made, not misleading;

3.3.6
Notify each participating Holder and the Holders' Counsel (i) when such
Registration Statement or the prospectus or any prospectus supplement or
post-effective amendment has been filed and, with respect to such Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of any request by the SEC for amendments or supplements to such
Registration Statement or to amend or to supplement such prospectus or for
additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for such purpose, to the extent that it is aware of such
proceedings, and (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose;

3.3.7
Upon the occurrence of an event contemplated in Section 3.3.5 or in Section
3.3.6(ii), 3.3.6(iii) or 3.3.6(iv) (but subject to the delay provisions of
Section 3.2), prepare a supplement or amendment to the Registration Statement or
supplement to the related prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that such prospectus as thereafter delivered to the participating Holders will
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made;

3.3.8
Use commercially reasonable efforts to cause all such Registrable Securities to
be listed on each securities exchange on which Common Stock issued by the
Company is then listed or, if no similar securities issued by the Company are
then listed on any securities exchange, use its


9

--------------------------------------------------------------------------------




commercially reasonable efforts to cause all such Registrable Securities to be
listed on the AMEX or the NASDAQ stock market, as determined by the Company;
3.3.9
Provide a transfer agent and registrar for all such Registrable Securities not
later than the effective date of such Registration Statement;

3.3.10
If requested by any participating Holder, promptly include in a prospectus
supplement or amendment such information as the Holder may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such prospectus supplement or such amendment as soon as
reasonably practicable after the Company has received such request;

3.3.11
In the case of certificated Registrable Securities, cooperate with the
participating Holders to facilitate the timely preparation and delivery of
certificates (not bearing any legends) representing Registrable Securities to be
sold after receiving written representations from each Holder that that the
Registrable Securities represented by the certificates so delivered by such
Holder will be transferred in accordance with the Registration Statement, and
enable such Registrable Securities to be in such denominations and registered in
such names as the Holders may request at least two business days prior to any
sale of such Registrable Securities;

3.3.12
Make available for inspection by any participating Holders and the Holders'
Counsel, and any attorney, accountant or other agent retained by any such
Holder, to the extent reasonably requested and solely for conducting customary
due diligence, all financial and other records, pertinent corporate documents
and documents relating to the business of the Company, and cause the Company's
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such Holder, attorney, accountant or
agent in connection with such Registration Statement, provided that, it shall be
a condition to such inspection and receipt of such information that the
inspecting person (i) enter into a confidentiality agreement in form and
substance reasonably satisfactory to the Company and (ii) agree to minimize the
disruption to the Company's business in connection with the foregoing;

3.3.13
Otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC and any applicable national securities exchange;

3.3.14
Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

3.3.15
In the event of the issuance of any stop order suspending the effectiveness of a
Registration Statement, or of any order suspending or preventing the


10

--------------------------------------------------------------------------------




use of any related prospectus or ceasing trading of any securities included in
such Registration Statement for sale in any jurisdiction, use every commercially
reasonable effort to promptly obtain the withdrawal of such order; and
3.3.16
Obtain any required regulatory approval necessary for the Holders to sell their
Registrable Securities in an offering, other than regulatory approvals required
solely as a result of the nature of the Holder.

As a condition to registering Registrable Securities, the Company may require
each Holder as to which any registration is being effected to furnish the
Company with such information regarding such Person and pertinent to the
disclosure requirements relating to the registration and the distribution of
such securities as the Company may from time to time reasonably request in
writing.
3.4
Registration Expenses



3.4.1
Except as otherwise provided in this Agreement, all expenses incidental to the
Company's performance of or compliance with this Agreement, including all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, word processing, duplicating and printing expenses, messenger,
telephone and delivery expenses, expenses incurred in connection with any road
show, and fees and disbursements of counsel for the Company and all independent
certified public accountants and other persons retained by the Company (all such
expenses, “Registration Expenses”), will be borne by the Company. The Company
will, in any event, pay its internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expenses of any annual audit or quarterly review, the expenses of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which they are required to be listed
hereunder. The Holders of the securities so registered shall pay all selling
commissions and transfer taxes applicable to the sale of Registrable Securities
hereunder and any other Registration Expenses required by law to be paid by a
selling holder pro rata on the basis of the amount of proceeds from the sale of
their shares so registered and sold.

3.4.2
In connection with any registration, the Company will reimburse the Holders
participating in such registration for their reasonable and customary expenses,
including the reasonable fees and disbursements of one counsel (“Holders'
Counsel”).

3.5
Participation in Underwritten Registrations



3.5.1
Each Holder that is participating in any registration hereunder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 3.2, 3.3.5, 3.3.6, and 3.3.7 such




11

--------------------------------------------------------------------------------




Holder will forthwith discontinue the disposition of its Registrable Securities
pursuant to the Registration Statement until such Holder receives copies of a
supplemented or amended prospectus as contemplated by such Section 3.3.5, 3.3.6
and 3.3.7.


3.6
Rule 144



The Company will use its reasonable best efforts to timely file all reports and
other documents required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, it will, upon the request of a
Holder, make publicly available such information as necessary to permit sales
pursuant to Rule 144 or Regulation S under the Securities Act), and it will take
such further action as any Holder may reasonably request, to the extent required
from time to time to enable such Holder to sell shares of Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 or Regulation S under the Securities Act, as
such rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of any
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such information requirements, and, if not, the
specifics thereof.
3.7
Additional Interest



Subject to the delay provisions of Section 3.2, in the event the Company fails
to file a Registration Statement within ninety (90) days of the receipt of the
request pursuant to Section 3.3.1 or the Registration Statement is not declared
or deemed effective within 180 days of the filing with the SEC, the Company will
pay to the Holders on the next applicable interest payment date an amount
equivalent to 2% per annum on the outstanding Borrowings and Permitted Accrued
Interest owed under the Credit Agreement plus the amounts that would have been
outstanding under the Credit Agreement if such Exchangeable Portion of the Loan
had not been exchanged for Registrable Securities for each day that filing or
effectiveness is late.
4
Exchange Rights

4.1
Exchange Privilege

4.1.1
A Lender may exchange the Exchangeable Portion of its Loan as provided in
Section 2.13(a) of the Credit Agreement; provided that with respect to any
exchange of the Exchangeable Portion of Loans into Common Stock that would be
subject to the expiration or termination of the waiting period under the
Hart-Scott-Rodino Act of 1974, as amended (the “HSR Act”), no such exchange
shall be considered effective until the expiration or termination of such
waiting period and/or the approval of the United States Department of Justice or
the Federal Trade Commission under the HSR Act; provided, that the Company
agrees to promptly prepare and file any notification that may be required under
the HSR Act and to cooperate


12

--------------------------------------------------------------------------------




in all respects in the pursuit of any actions that might be required in
connection with such notification and any inquiry or request for information
related to it.
4.1.2
Subject to the proviso of Section 4.1.1, the Exchangeable Portion of Loans
delivered for exchange will be deemed to have been exchanged immediately prior
to 5:00 p.m. on the Exchange Date. A Lender is not entitled to any rights with
regard to Common Stock until such Lender has exchanged in accordance with
Section 4.2.1 (or is deemed to have exchanged) and shall be entitled to rights
with regard to Common Stock only to the extent such Exchangeable Portion of
Loans have been exchanged (or deemed to have exchanged) into Common Stock
pursuant to this Article 4.



4.2
Exchange Procedure

4.2.1
The right of exchange attaching to the Exchangeable Portion of any Loan may be
exercised as provided in the Credit Agreement. Notwithstanding any other
provision of the Credit Agreement or this Agreement, the Borrower shall not
redeem or prepay any Loan (or any portion thereof) with respect to which an
Exchange Notice has been delivered to the Administrative Agent. The Company
shall deliver to the Lender a certificate for the number of whole shares of
Common Stock issuable upon exchange (and cash in lieu of any fractional shares
pursuant to Section 4.3) on the applicable date specified in Section 4.11 for
such delivery.

4.2.2
The person in whose name the Exchangeable Portion of the Loan is registered with
the Administrative Agent in the Register shall be deemed to be a stockholder of
record on the Exchange Date; provided, however, that if the stock transfer books
of the Company are closed when the Exchangeable Portion of any Loan is
surrendered for exchange, such surrender and exchange shall be deemed to have
occurred at the close of business on the next succeeding day on which such stock
transfer books are open; provided further, however, that such exchange shall be
at the Exchange Rate in effect on the date on which such Exchangeable Portion of
the Loan was delivered as if the stock transfer books of the Company had not
been closed. Upon exchange of a Loan, such person shall no longer be a Lender to
the extent of such exchanged Loan. No adjustment to the Exchange Rate will be
made for accrued and unpaid interest on an exchanged Loan except as provided in
the Credit Agreement or this Agreement.



4.3
Fractional Shares



The Company will not issue fractional shares of Common Stock upon exchange of
the Loans and instead will deliver cash in an amount equal to the value of such
fraction

13

--------------------------------------------------------------------------------




computed on the basis of the Daily VWAP on the Trading Day immediately before
the Exchange Date.
4.4
Taxes on Exchange



If a Lender exchanges a Loan (or any portion thereof), the Borrower shall pay
any Other Taxes relating to the issuance, delivery or registration of shares of
Common Stock upon such exchange; provided that the Borrower shall not pay any
such Other Taxes due that were only payable because of the issuance, delivery or
registration of the shares in a name other than such Lender's name.
4.5
Reservation of Stock

4.5.1
The Company shall, prior to the Closing Date, and from time to time as may be
necessary, reserve at all times and keep available, free from preemptive rights,
out of its authorized but unissued Common Stock, a sufficient number of shares
of Common Stock that would be deliverable upon exchange of all of the
Exchangeable Portions of the Loans.

4.5.2
All shares of Common Stock that may be issued upon exchange of the Loans shall
be newly issued shares or shares held in the treasury of the Company, shall be
duly authorized, validly issued, fully paid and nonassessable and shall be free
of any preemptive rights and free of any lien or adverse claim.

4.5.3
The Company shall comply with all applicable securities laws regulating the
offer and delivery of any Common Stock upon exchange of the Loans and shall, to
the extent already listed, list or cause to have quoted such shares of Common
Stock on each national and regional securities exchange or such other market on
which the Common Stock is then listed or quoted; provided that, if the rules of
such automated quotation system or exchange permit the Company to defer the
listing of such Common Stock until the first exchange of the Exchangeable
Portion of Loans into Common Stock in accordance with the provisions of this
Agreement, the Company covenants to list such Common Stock issuable upon
exchange of the Exchangeable Portion of the Loans in accordance with the
requirements of such automated quotation system or exchange at such time.



4.6
Adjustment of Exchange Rate



4.6.1
The Exchange Rate shall be adjusted from time to time by the Company as follows:



4.6.1.1
Stock Dividends and Distributions. If the Company pays dividends or other
distributions on the Common Stock in shares of Common Stock, then the Exchange
Rate in effect immediately




14

--------------------------------------------------------------------------------




prior to the Ex-Date for such dividend or distribution will be multiplied by the
following fraction:
OS1
OS0



OS0 = the number of shares of Common Stock outstanding immediately prior to the
Ex-Date for such dividend or distribution.
OS1 = the sum of the number of shares of Common Stock outstanding immediately
prior to the Ex-Date for such dividend or distribution plus the total number of
shares of Common Stock constituting such dividend or distribution.
4.6.1.2
Subdivisions, Splits and Combination of Common Stock. If the Company subdivides,
splits or combines the shares of Common Stock, then the Exchange Rate in effect
immediately prior to the Ex-Date of such share subdivision, split or combination
will be multiplied by the following fraction:

OS1
OS0



OS1 = the number of shares of Common Stock outstanding immediately prior to the
Ex-Date of such share subdivision, split or combination.
OS0 = the number of shares of Common Stock outstanding immediately after the
close of business on the effective date of such share subdivision, split or
combination.
4.6.1.3
Issuance of Stock Purchase Rights. If the Company issues rights or warrants
(other than rights or warrants issued pursuant to a dividend reinvestment plan
or share purchase plan or other similar plans) entitling holders of such rights
or warrants to subscribe for or purchase shares of Common Stock at less than the
Current Market Price on the date fixed for the determination of stockholders
entitled to receive such rights or warrants, then the Exchange Rate in effect
immediately prior to the Ex‑Date for such distribution will be multiplied by the
following fraction:

OS0 + X
OS0 + Y



OS0 = the number of shares of Common Stock outstanding immediately prior to the
Ex-Date for such distribution.
X = the total number of shares of Common Stock issuable pursuant to such rights
or warrants.

15

--------------------------------------------------------------------------------




Y = the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights or warrants divided by the average of the Daily VWAP of
Common Stock over the 10 consecutive VWAP Trading Day period ending on the VWAP
Trading Day immediately preceding the Ex-Date for such distribution.
The Company shall not issue any such rights or warrants in respect of shares of
the Common Stock acquired by the Company. To the extent that such rights or
warrants are not exercised prior to their expiration or shares of Common Stock
are otherwise not delivered pursuant to such rights or warrants upon the
exercise of such rights or warrants, the Exchange Rate shall be readjusted to
such Exchange Rate that would then be in effect had the adjustment made upon the
issuance of such rights or warrants been made on the basis of the delivery of
only the number of shares of Common Stock actually delivered. In determining the
aggregate offering price payable for such shares of Common Stock, there shall be
taken into account any consideration received for such rights or warrants and
the value of such consideration (if other than cash, to be determined by the
Board.
4.6.1.4
Debt or Asset Distributions. If the Company distributes to all holders of shares
of Common Stock evidences of indebtedness, shares of capital stock, securities,
cash or other assets (excluding (a) any dividend or distribution referred to in
Section 4.6.1.1, (b) any rights or warrants referred to in Section 4.6.1.3,
(c) any dividend or distribution paid exclusively in cash, and (d) any dividend
of shares of capital stock of any class or series, or similar equity interests,
of or relating to a Subsidiary of the Company or other business unit in the case
of certain spin-off transactions as described below), then the Exchange Rate in
effect immediately prior to the Ex‑Date for such distribution will be multiplied
by the following fraction:

SP0
SP0 - FMV



SP0 = the average of the Daily VWAP of Common Stock over the ten (10)
consecutive VWAP Trading Day period ending on the VWAP Trading Day immediately
preceding the Ex-Date for such distribution.
FMV = the fair market value as determined by the Board of the portion of the
distribution applicable to a share of Common Stock on such date.
In a “spin-off,” where the Company makes a distribution to all holders of shares
of Common Stock consisting of capital stock of any class or series, or similar
equity interests of, or relating to, a Subsidiary of the Company or other
business unit, the Exchange Rate will be adjusted on the fifteenth Trading Day
after the effective date of the distribution by multiplying such Exchange Rate
in effect immediately prior to such fifteenth Trading Day by the following
fraction:

16

--------------------------------------------------------------------------------






MP0 + MPS
MP0



MP0 = the average of the Daily VWAP of Common Stock over the first 10
consecutive VWAP Trading Day period immediately following the Ex-Date of such
distribution.
MPs = the average of the Daily VWAP of the capital stock or equity interests
representing the portion of the distribution applicable to one share of Common
Stock over the first ten VWAP Trading Days following the Ex-Date of such
distribution, or, if not traded on a national or regional securities exchange or
over-the-counter market, the fair market value of the capital stock or equity
interests representing the portion of the distribution applicable to one share
of Common Stock on the Ex-Date as determined by the Board.
4.6.1.5
Cash Distributions. If the Company makes a distribution consisting exclusively
of cash to all holders of the Common Stock, excluding (a) any cash that is
distributed pursuant to Section 4.10 or as part of a “spin-off” referred to in
Section 4.6.1.4, and (b) any dividend or distribution in connection with a
Liquidation Transaction, then in each event, the Exchange Rate in effect
immediately prior to the Ex-Date for such distribution will be multiplied by the
following fraction:

SP0
SP0 - DIV



SP0 = the average of the Daily VWAP of Common Stock for the 10 consecutive VWAP
Trading Day period immediately preceding the Ex-Date for such distribution.
DIV = the amount per share of Common Stock of the dividend or distribution.
4.6.1.6
Self Tender Offers and Exchange Offers. If the Company or any of its
Subsidiaries successfully completes a tender or exchange offer for the Common
Stock where the cash and the value of any other consideration included in the
payment per share of the Common Stock exceeds the Daily VWAP for the Common
Stock on the Trading Day immediately succeeding the expiration of the tender or
exchange offer, then the Exchange Rate in effect at the close of business on
such immediately succeeding Trading Day will be multiplied by the following
fraction:

AC + (SP0 x OS1)
OS0 x SP0



SP0 = the Daily VWAP for the Common Stock on the Trading Day immediately
succeeding the expiration of the tender or exchange offer.

17

--------------------------------------------------------------------------------




OS0 = the number of shares of Common Stock outstanding immediately prior to the
expiration of the tender or exchange offer, including any shares validly
tendered and not withdrawn.
OS1= the number of shares of Common Stock outstanding immediately after the
expiration of the tender or exchange offer and after taking into account the
shares purchased pursuant thereto.
AC = the aggregate cash and fair market value of the other consideration payable
in the tender or exchange offer, as determined by the Board.
4.6.1.7
Rights Plans. To the extent that the Company has a rights plan in effect with
respect to the Common Stock, upon exchange of any Loans, Lenders will receive,
in addition to the shares of Common Stock, the rights under the rights plan,
unless, prior thereto, the rights have separated from the shares of Common
Stock, in which case the Exchange Rate will be adjusted at the time of
separation as if the Company had made a distribution of rights as described in
Section 4.6.1.4 above, subject to readjustment in the event of the expiration,
termination or redemption of such rights.



4.6.2
The Company may, with the consent of all Lenders, make such decreases in the
Exchange Rate, in addition to any other decreases required by this Article 4, if
the Board deems it advisable to avoid or diminish any income tax to Lenders
resulting from any dividend or distribution of shares of Common Stock (or
issuance of rights or warrants to acquire shares of Common Stock) or from any
event treated as such for income tax purposes or for any other reason.



4.6.3
All adjustments to the Exchange Rate shall be calculated to the nearest 1/1000.
No adjustment in the Exchange Rate shall be required if such adjustment would be
less than 1.00%; provided that any adjustments which by reason of this Section
4.6.3 are not required to be made shall be carried forward and taken into
account in any subsequent adjustment; provided, further, that any adjustment
carried forward shall be taken into account at the time of exchange.



4.6.4
Notwithstanding anything contained herein, the Applicable Exchange Rate shall
not be adjusted upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security
outstanding as of the Closing Date and not amended thereafter.



4.6.5
If any Lender disagrees with any determination of value or fair market value
made by the Board pursuant to this Section 4.6, such determination shall instead
be made by a firm of independent certified public accountants, an investment
banking firm or appraisal firm (which firm




18

--------------------------------------------------------------------------------




shall own no securities of, and shall not be an Affiliate of any Lender or the
Company) of recognized national standing retained by the Borrower, that has not
been retained by the Company or any of its Affiliates in the last twelve months,
and reasonably acceptable to such Lender. Any such determination of value or
fair market value by such firm of independent certified public accountants,
investment banking firm or appraisal firm shall be binding. In the event the
firm recommends a change greater than ten (10) percent from that made by the
Board, the Borrower shall pay the fees and out-of-pocket disbursements of such
firm in connection with such valuation. The Borrower shall instruct such firm to
complete the valuation as promptly as practicable.


4.7
Other Adjustments



Subject to applicable stock exchange rules and listing standards, the Company
shall be entitled to increase the Exchange Rate, in addition to the events
requiring an increase in the Exchange Rate pursuant to Section 4.6.1, as it in
its discretion shall determine to be advisable in order to avoid or diminish any
Tax to stockholders in connection with any stock dividends, subdivisions of
shares, distributions of rights to purchase stock or securities or distributions
of securities convertible into or exchangeable for stock hereafter made by the
Company to its stockholders.
4.8
Notice of Adjustment



Whenever the Exchange Rate is adjusted, the Company shall promptly mail to
Lenders a notice of the adjustment in accordance with Section 5.1, and an
Officer's Certificate briefly stating the facts requiring the adjustment and the
manner of computing it.
4.9
Notice of Certain Transactions



In the event that:
(a)
The Company takes any action which would require an adjustment in the Exchange
Rate;

(b)
The Company consolidates or merges with, or transfers all or substantially all
of its property and assets to, another corporation and stockholders of the
Company must approve the transaction; or

(c)
there is a dissolution or liquidation of the Company,



The Company shall mail to Lenders in accordance with Section 5.1 a notice
stating the proposed record or effective date, as the case may be. The Company
shall mail the notice at least ten days before such date. Failure to mail such
notice or any defect therein shall not affect the validity of any transaction
referred to in this Section 4.9.

19

--------------------------------------------------------------------------------






4.10
Effect of Reclassification, Consolidation, Merger or Sale on Conversion
Privilege



If (1) there shall occur (a) any reclassification of the Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination); (b) a
statutory share exchange, consolidation, merger or combination involving the
Company other than a merger in which the Company is the continuing corporation
and which does not result in any reclassification of, or change (other than in
par value, or from par value to no par value, or from no par value to par value,
or as a result of a subdivision or combination) in, outstanding shares of the
Common Stock; or (c) a sale or conveyance as an entirety or substantially as an
entirety of the property and assets of the Company, directly or indirectly, to
another person; and (2) pursuant to such reclassification, statutory share
exchange, consolidation, merger, combination, sale or conveyance, holders of
outstanding shares of Common Stock would be entitled to receive stock, other
securities, other property, assets or cash for such shares of Common Stock, then
the Company, or such successor or surviving, purchasing or transferee person, as
the case may be, shall, as a condition precedent to such reclassification,
statutory share exchange, consolidation, merger, combination, sale or
conveyance, execute and deliver to the Lenders an amendment to this Agreement
providing that, at and after the effective time of such reclassification,
statutory share exchange, consolidation, merger, combination, sale or
conveyance, each Loan then outstanding shall have the right to exchange the
Exchangeable Portion of such Loan into the kind and amount of shares of stock
and other securities and property (including cash) receivable upon such
reclassification, statutory share exchange, consolidation, merger, combination,
sale or conveyance by a holder of the number of shares of Common Stock
deliverable upon exchange of the Exchangeable Portion of such Loan immediately
prior to such reclassification, statutory share exchange, consolidation, merger,
combination, sale or conveyance, assuming that such Lender would not have
exercised any rights of election that such Lender would have had as a holder of
Common Stock to select a particular type of consideration. Such amendment shall
provide for adjustments of the Exchange Rate which shall be as nearly equivalent
as may be practicable to the adjustments of the Exchange Rate provided for in
this Section 4.10. If, in the case of any such reclassification, statutory share
exchange, consolidation, merger, combination, sale or conveyance, the stock or
other securities and property (including cash) receivable thereupon by a holder
of Common Stock include shares of stock or other securities and property of a
Person other than the successor or surviving, purchasing or transferee person,
as the case may be, in such reclassification, statutory share exchange,
consolidation, merger, combination, sale or conveyance, then such amendment
shall also be executed by such other person and shall contain such additional
provisions to protect the interests of the Lenders as the Board shall reasonably
consider necessary by reason of the foregoing. The provisions of this Section
4.10 shall similarly apply to successive reclassifications, statutory share
exchanges, consolidations, mergers, combinations, sales and conveyances. The
foregoing, however, shall not in any way affect the right a Lender may otherwise
have pursuant to Section 4.6.1.3 to receive rights and warrants in accordance
therewith.

20

--------------------------------------------------------------------------------




In the event the Company shall execute an amendment pursuant to this Section
4.10, the Company shall promptly deliver to the Lenders an Officer's Certificate
briefly stating the reasons therefor, the kind or amount of shares of stock or
other securities or property (including cash) receivable by Lenders upon the
conversion of the Exchangeable Portion of their Loans after any such
reclassification, statutory share exchange, consolidation, merger, combination,
sale or conveyance, any adjustment to be made with respect thereto and that all
conditions precedent have been satisfied.
4.11
Notice



The Company shall notify the Lenders of the method the Company chooses to
satisfy its exchange obligation as follows: (i) if the Company has called the
Loans for prepayment in accordance with the terms of the Credit Agreement in the
Company's notice of prepayment; (ii) no later than 11 Trading Days immediately
preceding the Maturity Date, in respect of Loans to be exchanged during the
period beginning 10 Trading Days immediately preceding the Maturity Date and
ending one Trading Day immediately preceding the Maturity Date; and (iii) no
later than two Trading Days immediately following the Exchange Date in all other
cases (such period, the “Settlement Notice Period”). The Company shall treat all
Lenders exchanging on the same Trading Day in the same manner. The Company shall
not have any exchange obligation to satisfy its conversion obligations arising
on different Trading Days in the same manner. No retraction can be made and a
Lender's Exchange Notice shall be irrevocable other than as set forth in this
Section 4.11, other than due to the inability of the underwriter described in
Section 2.08 of the Credit Agreement to sell the Common Stock at or above the
Required Conversion Price.
5
Miscellaneous



5.1
Notices



5.1.1
Any notice or other communication in connection with this Agreement (each, a
“Notice”) shall be:



(a)
in writing in English;



(b)
delivered by hand, fax, registered post or by courier using an internationally
recognized courier company.



5.1.2
Notices to the Company shall be sent to at the following address, or such other
person or address as the Company may notify to the Investor from time to time:

Cheniere Energy, Inc.
700 Milam Street, Suite 800
Houston, Texas 77002
Tel: 713.375.5290
Fax: 713.375.6290
Attention: Greg Rayford, General Counsel



21

--------------------------------------------------------------------------------




with a copy to:


Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Tel: 713.220.4200
Fax: 713.220.4285
Attention: Meredith Mouer


5.1.3
Notices to an Investor shall be sent to the following address, or such other
person or address as such Investor may notify to the Company from time to time:

Scorpion Capital Partners LP
245 Fifth Avenue, 25th Floor
New York, NY 10016
Tel: 212.213.8916
Fax: 212.213.9607
Attention: Kevin McCarthy


with a copy to:


___________________
___________________
___________________
___________________
Tel: _______________
Fax: _______________
Attention: __________


Notices to a Holder shall be sent to the address indicated on the Joinder
Agreement.


5.1.4
Notices shall be effective upon receipt and shall be deemed to have been
received:



5.1.4.1
at the time of delivery, if delivered by hand, registered post or courier; and



5.1.4.2
at the expiration of two hours after completion of the transmission, if sent by
facsimile, provided that, if a Notice would become effective under the above
provisions after 5.30 p.m. on any Business Day, then it shall be deemed instead
to become effective at 9:30 a.m. on the next Business Day. References in this
Agreement to time are to local time at the location of the addressee as set out
in the Notice.




22

--------------------------------------------------------------------------------




Subject to the foregoing provisions of this Section 5.1, in proving service of a
Notice, it shall be sufficient to prove that the envelope containing such Notice
was properly addressed and delivered by hand, registered post or courier to the
relevant address pursuant to the above provisions or that the facsimile
transmission report (call back verification) states that the communication was
properly sent.
5.2
Termination



This Agreement shall be effective as of the date hereof and shall terminate on
the date on which no Exchangeable Portion of the Loans remain outstanding under
the Credit Agreement; provided, however that Articles 3 and 5 of this Agreement
shall survive with respect to any Holder until the date on which such Holder no
longer holds any Common Stock issued pursuant to the exchange of the Loans.
5.3
Governing Law



This Agreement and the rights and obligations of the parties hereunder and the
Persons subject hereto shall be governed by and construed and interpreted in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of laws rules that would require or permit the application of the laws
of another jurisdiction.
5.4
Submission to Jurisdiction



EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE SOLELY IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE
PROVISIONS OF THIS AGREEMENT AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED
HEREBY, OR WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING, SHALL BE HEARD AND
DETERMINED IN SUCH A DELAWARE STATE OR FEDERAL COURT, AND THAT SUCH JURISDICTION
OF SUCH COURTS WITH RESPECT THERETO SHALL BE EXCLUSIVE, EXCEPT SOLELY TO THE
EXTENT THAT ALL SUCH COURTS SHALL LAWFULLY DECLINE TO EXERCISE SUCH
JURISDICTION. EACH PARTY HEREBY WAIVES, AND AGREES NOT TO ASSERT, AS A DEFENSE
IN ANY ACTION, SUIT OR PROCEEDING FOR THE INTERPRETATION OR ENFORCEMENT HEREOF
OR IN RESPECT OF ANY SUCH TRANSACTION, THAT IT IS NOT SUBJECT TO SUCH
JURISDICTION. EACH PARTY HEREBY WAIVES, AND AGREES NOT TO ASSERT, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR THE
INTERPRETATION OR ENFORCEMENT HEREOF OR IN RESPECT OF ANY SUCH TRANSACTION, THAT
SUCH ACTION, SUIT OR PROCEEDING

23

--------------------------------------------------------------------------------




MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SUCH COURTS OR THAT THE VENUE
THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR
BY SUCH COURTS. EACH PARTY CONSENTS TO AND GRANTS ANY SUCH COURT JURISDICTION
OVER THE PERSON OF SUCH PARTIES IN CONNECTION WITH, AND OVER THE SUBJECT MATTER
OF, ANY SUCH DISPUTE AND AGREES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, THAT
MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 5.1 OR IN SUCH OTHER MANNER AS MAY
BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.
5.5
Waiver of Jury Trial



EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH SUCH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.5.
5.6
Severability



If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid or unenforceable in any jurisdiction, such holding shall not
affect the validity or enforceability of the remainder of this Agreement in such
jurisdiction or the validity or enforceability of this Agreement, including such
provision, in any other jurisdiction, and such provision shall be revised or
modified to the minimum degree necessary to render it valid and enforceable.
5.7
Entire Agreement



This Agreement, together with the Credit Agreement and related documents,
constitute the entire agreement and understanding of the parties hereto with
respect to the matters referred to herein and supersede all prior agreements
(including the Original Agreement),

24

--------------------------------------------------------------------------------




understandings or representations, written or oral, and all contemporaneous oral
agreements, understandings or representations, in each case among the parties
with respect to such matters.
5.8
Amendment and Waiver



No amendment, alteration or modification of this Agreement or waiver of any
provision of this Agreement shall be effective against the Company or any Holder
unless such amendment, alteration, modification or waiver is approved in writing
by the Company and the Holders that beneficially own a majority of the voting
Registrable Securities beneficially owned by all Holders at such time. The
failure of any party to enforce any provision of this Agreement shall not be
construed as a waiver of such provision and shall not affect the right of such
party thereafter to enforce each provision of this Agreement in accordance with
its terms. The Company shall give notice of any amendment or termination hereof
to the Holders (other than the Investor) of which it is aware, provided that,
such amendment or termination shall be binding on such Holders whether or not
such notice is provided or received.
5.9
Successors and Assigns



This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties hereto. No party shall assign any or all of
its rights or obligations under this Agreement without the consent of the other
parties.
5.10
No Third-Party Beneficiaries



Nothing in this Agreement is intended to or shall confer any rights or benefits
upon any Person other than the parties hereto.
5.11
Counterparts



This Agreement may be executed in any number of counterparts (including by
facsimile or other electronic transmission), each of which shall be an original
and all of which taken together shall constitute one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









25

--------------------------------------------------------------------------------






In Witness Whereof, the parties have executed this Agreement as of the date
first above written.


CHENIERE ENERGY, INC.


By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE COMMON UNITS HOLDING, LLC


By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





SCORPION CAPITAL PARTNERS LP
By: Scorpion GP, LLC


By:
/s/ Kevin R. McCarthy
 
Name:
Kevin R. McCarthy
 
Title:
Manager


















--------------------------------------------------------------------------------






EXHIBIT A
FORM OF JOINDER AGREEMENT
Reference is hereby made to that certain Amended and Restated Investors'
Agreement (the “Investors' Agreement”), dated as of _______ [•], 2011, by and
among Cheniere Energy, Inc., a Delaware corporation (the “Company”), Cheniere
Common Units Holding, LLC, a Delaware limited liability company (“Borrower”),
and the parties thereto from time to time (the “Holders”). Capitalized terms
used herein without definition shall have the meaning set forth in the
Investors' Agreement.
WHEREAS, the undersigned person has become a Holder of Registrable Securities
pursuant to and under the Investors' Agreement (“Joining Holder”) because,
following the purchase/transfer of [INSERT TYPE OF SECURITY AND AMOUNT] from
[INSERT NAME OF TRANSFERROR], the Transferee shall hold [[•] in principal amount
outstanding under the Credit Agreement entitling such Transferee to acquire [•]
shares of Common Stock upon conversion thereof;
NOW, THEREFORE, the Joining Holder agrees with the Company and all of the
parties as follows:
The Joining Holder hereby agrees to become a “Holder”/“Lender” and a party to
the Investors' Agreement, and hereby agrees to be subject to and bound by all of
the rights, liabilities and obligations of a “Holder”/“Lender” for all purposes
set forth in the Investors' Agreement and agrees to be bound by all of the terms
and provisions of the Investors' Agreement.
This Joinder Agreement may be executed in any number of counterparts (including
by facsimile or other electronic transmission), each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.
[Executing Party]






By: __________________________
Name:
Title:





